DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
Herman (US Pub No: 2013/0297271 A1) discloses:
A method for generating an aerial navigation route based on a payload survivability estimate comprising.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
and generating the aerial navigation route based on the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
Herman does not teach determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a map feature and a material corresponding with the map feature, and calculating the payload survivability estimate based on the map feature and the one material.
Gong (US Pub No: 2018/0068567 A1) teaches:
determining a payload of an aerial drone configured to operate over a geographic area.  Paragraph [0153] describes characteristics of the payload.  Paragraph [0753] describes UAV that receives a navigation map.  This describes regions where the vehicle may or may not fly.
processing map data representing the geographic area to identify at least one map feature, at least one material corresponding with the at least one map feature, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
calculating the payload survivability estimate for the payload based on the at least one map feature, the at least one material, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman to incorporate the teachings of Gong to show determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a map feature and a material corresponding with the map feature, and calculating the payload survivability estimate based on the map feature and the one material.  One would have been motivated to do so to help improve the flight safety of UAVs by labeling areas that are dangerous for the UAV to travel to ([0004] of Gong).
Herman and Gong do not teach that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.
MacAfee (US Pub No: 2020/0092052 A1) teaches:
wherein the payload survivability estimate represents a probability that the payload will be functional following an impact of the payload.  Paragraph [0042] describes that the flight computers are spaced apart by a minimum distance based on impact survivability.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman and Gong to incorporate the teachings of MacAfee to show that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.  One would have been motivated to do so that the operator can decide to still fly the aerial vehicle if the payload is still functional.
However, the prior art of record fails to teach:
and a function of time that reflects one or more patterns of a payload survivability estimate for the geographic area.   The claims are allowable over the prior references.  Additionally, Hudson (US Pub No: 2018/0227040 A1) teaches in paragraph [0053] a dynamic communications planning module is configured to dynamically generate a node maneuver plan, in real time, to best meet mission objectives.  Paragraph [0043] describes an Intelligent Communications Management System that represents the systems knowledge about the outside worlds, including network environment, dynamic threats, terrain, obstacles, and weather data.  However, this reference does not meet the claims because it does not disclose a pattern of a payload survivability estimate.  The claims are allowable.
Claims 1 – 12 are allowed.

Regarding Claim 13 and 18:
	Herman discloses:
An apparatus for generating an aerial navigation route based on a payload survivability estimate comprising: at least one processor; and at least one memory including computer program code for at least one program, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to.  Paragraph [0100] describes a processor and a memory.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
and providing data for generating the aerial navigation route for an aerial drone based on the payload survivability estimate.  Paragraph [0062] describes a survivability planning system that evaluates a sequence of maneuvers by assigning each maneuver a numerical measure indicative of how much positive or negative impact the maneuver may have on the overall survivability of the vehicle.  Paragraph [0066] describes a total cost of the route that is taken into consideration by the survivability planning system so that this system can select an appropriate course of action by searching for a sequence of transitions of a given length that may be less costly than other sequences of the same length.
Herman does not teach determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a map feature and a material corresponding with the map feature, and calculating the payload survivability estimate based on the map feature and the one material.
Gong teaches:
receive map data representing a geographic area to identify at least one map feature, at least one material comprising the at least one map feature, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
calculate a payload survivability estimate for a payload based on the at least one map feature, the at least one material, or a combination thereof.  Paragraph [0586] describes a map that shows the available airspace at the current time, including locations such as boundaries of the geo-fencing device.  Paragraph [0566] describes that the geo-fencing device can include naturally occurring objects such as trees, bushes, stones, hills and mountains.  This is equivalent to a material because trees are made out of wood and leaves, etc…
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman to incorporate the teachings of Gong to show determining a payload of an aerial drone to operate over a geographic area, processing the map data to represent the geographic area to identify a map feature and a material corresponding with the map feature, and calculating the payload survivability estimate based on the map feature and the one material.  One would have been motivated to do so to help improve the flight safety of UAVs by labeling areas that are dangerous for the UAV to travel to ([0004] of Gong).
Herman and Gong do not teach that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.
MacAfee teaches:
wherein the payload survivability estimate represents a probability that the payload will be functional following an impact of the payload, which is carried on the aerial navigation route.  Paragraph [0042] describes that the flight computers are spaced apart by a minimum distance based on impact survivability.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Herman and Gong to incorporate the teachings of MacAfee to show that the payload survivability estimate representing a probability that the payload will be functioning following an impact of the payload.  One would have been motivated to do so that the operator can decide to still fly the aerial vehicle if the payload is still functional.
However, the prior art of record fails to teach:
and a function of time that reflects one or more patterns of a payload survivability estimate for the geographic area
	Claims 13 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortlieb (US Pub No: 2021/0280072 A1): A trajectory planning method for determining a flight trajectory (FB) for an aerial vehicle (1) in a three-dimensional space from a starting point (VP.sub.1) to a finishing point (VP.sub.2), in which a) a first trajectory planning, confined to a first plane or area in the three-dimensional space, is carried out in order to obtain a first trajectory planning result with a first trajectory profile (BP1); b) a second trajectory planning, confined to a second plane or area (SE), different from the first plane or area in the three-dimensional space, is carried out in order to obtain a second trajectory planning result; and c) the first trajectory planning result and the second trajectory planning result are combined to form an overall trajectory planning result for the flight trajectory (FB).
Barraci (US Pub No: 2017/0061802 A1): Method and apparatus for planning and modifying a vehicle operation plan. A vehicle operation plan for a vehicle schedule is determined based on performance constraints of the vehicle and an operational rule file that defines operational restrictions on the vehicle based on states of the vehicle. In the event a state changes from a planned state, the vehicle automatically and autonomously recalculates the vehicle operation plan in a manner that satisfies the performance constraints and the operational restrictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665